DETAILED ACTION
This office action addresses claims 1-21 and 25-30 and the Applicant’s response filed on September 6, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,801 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
	The Applicant argues Chatterjee merely describes an eNB performing scheduling by considering adaptive UL-DL reconfiguration, but fails to teach or suggest not receiving a UL signal from a UL subframe of another base station. The Applicant explains that Chatterjee fails to describe a situation in which interference is generated between different UL signals that were simultaneously received from different nodes and there is no reason for a base station in Chatterjee to not schedule the UL signal on the UL subframe of the other base station. 
	The Applicant further states that although there might be a reason for the base station in Chatterjee to perform the scheduling to not receive the UL signal on the DL subframe of the other base station, there is nothing in Chatterjee that teaches or suggest not scheduling UL signal on a UL subframe of another base station. The Applicant also states that Chatterjee does not teach or suggest preventing transmission and/or reception of a UL signal on a UL subframe of another cell. 
	The Examiner notes that in reconsidering the scope of the negative limitation “not” or considering the argument that Chatterjee does not teach “preventing transmission”, it is noted that in accordance with MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  
For claim 16, the Applicant points to col. 7, lines 52-63, col. 10, line 65 – col. 11, line 19 and Fig. 8 for support.  
	In view of the arguments set forth above against the prior art with respect to “not receiving a UL signal form a UL subframe of another base station (second base station)” or that the prior art does not teach or suggest “preventing transmission”., the Examiner reviewed the underlying patent specification.  A review of the provided citations show that the specification does not specifically provide support for a direct teaching of “wherein an uplink transmission is not received in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration.” 
	Nonetheless, the Examiner determines that in Chatterjee discloses that the UL-DL configuration can be reconfigured. As explained in col. 5, lines 1-31, the UL-DL configuration are changed in order to reduce interference. Indeed in col. 1, line 65-col. 2, line 17, Chatterjee explains with respect to TDD configuration, that different time intervals can be use in order to reduce interference. Although this section is in relation in UL-DL, the Examiner notes that Chatterjee as shown in Figure 10, uses information from a neighboring node in order to reconfigure he UL-DL for the referenced eNB.  Thus, the Examiner maintains that the referenced eNB would not receive a UL that would cause interference. Nonetheless, as set forth above, if there must be a specific teaching of the recited negative limitation, the Examiner has modified the rejection as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As explained above, the with respect to the negative limitation, the Examiner determines that the citations provided by the Applicant do not disclose of “wherein an uplink transmission is not received in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration” as recited in claims 16 and 24,  and “wherein the uplink transmission is not transmitted to a first base station in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration, and wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe of the second base station” as recited in claims 21 and 30.
In addition, a review of the ‘801 patent shows that the only teachings directed to “preventing” is set forth in col. 8, lines 15-30 (which is directed to the Figure 4 embodiment). In this section, the ‘801 patent discloses that the UE is prevented from simultaneously transmitting control channels to the first and second base stations by matching the time of the downlink subframe of the second base station to the control channel transmission timing of the first base station. The Examiner notes that this section does not mention FDD and furthermore, the claims are not directed to preventing the UE from simultaneously transmitting the control channels to the primary and secondary eNBs.  Therefore, the Examiner determines that the claims at issue are not directed to the “preventing” described in this section. 

Claims 16-21 and 25-30 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as set forth above in the 112 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee et al. US Patent Pub. 9,736,861 in view of Abe US Patent 9,232,428 and further in view of Tillman et al. US Patent Pub. 2014/0010125. 
Regarding claim 21:
A method for transmitting an uplink signal by a user equipment (UE), the method comprising:
Chatterjee is directed to a method of resource coordination (col. 1, lines 60-64) and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5 and col. 22, lines 4-48. 
identifying an uplink subframe for a second base station; and 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating for example TDD subframe configurations.  See also claim 6. 
The Examiner notes that Chatterjee discloses of a first eNobeB and a second eNobeB which represents the different base stations that perform resource coordination. As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
transmitting an uplink transmission based on the identified uplink subframe for the second base station, 
See col. 15, lines 4-23 which discloses a wireless device transmitting an uplink transmission.  As set forth in col. 19, lines 34-38, the wireless device uses the uplink subframe. 
wherein the uplink transmission in not transmitted to a first base station in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration, and  
wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe of the second base station. 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also col. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data scheduling with reduced interference using the UL-DL TDD subframe reconfiguration received from the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  See also col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
With respect to “uplink transmission is not transmitted to the first base station in a time interval” and “wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell”, the Examiner determines that Chatterjee discloses of interference coordination between the first and second eNodeB.  In this case Chatterjee explains that in TDD, downlink signals and uplink signal may be carried on a same carrier frequency where the down link signals use a different time interval from the uplink signals so the downlink signals and the uplink signals do not generate interference for each other. Similarly, in FDD, the uplink and downlink transmission can operate using different frequency carriers. See col.2, lines 2-17 and col. 5, lines 1-31. 
Thus, in this case the uplink transmission is not transmitted to a first base station in a time interval which corresponds to the second base station, since Chatterjee discloses of using different time intervals. In view of this, the uplink transmission in not transmitted to a first base station in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station.
Nonetheless, to the extent it is considered that Chatterjee does not disclose the uplink transmission is not transmitted as claimed, the Examiner notes that Abe, like Chatterjee is directed to interference coordination. In col.2, lines 47-55, Abe discloses an interference coordination method to make the base station stop data transmission in some subframes to reduce interference.  With reference to Figure 2, the macro base station MeNB and the pico base station PeNB are connected to each other via a wired X2 interface.  In col. 7, lines 49-60, Abe discloses the pico base station PeNB is notification of information (interference coordination information) including transmission stopped subframes to stop data transmission from the macro base station MeNB via the X2 interface (Fig. 3 shows that the inference coordination information indicating that the even-numbered subframes from the left are transmission stopped subframes is reported). See also claim 1 of Abe and Figures 3 and 4 and associated text which stops specific uplink subframes. 
In the system configuration of Chatterjee and as shown in Figure 1, use of both a Macro-Cell and a Femto-Cell is disclosed.  Although Chatterjee uses TDD, it is maintained that Chatterjee also discloses that for the first base station, it was known to use FDD. 
Chatterjee in view of Abe discloses the uplink transmission in not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration  and  the uplink is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station since Abe discloses of stopping transmission in specific subframes when one base station in using a specific subframe.. 
Therefore, it would have been obvious to a person of ordinary skill in the art to not transmit to a first base station in a time interval corresponding to an uplink subframe of the second base station and to not transmit to the second base station uplink transmission associated with a frequency division duplex (FDD) cell.  As explained by Chatterjee and Abe, interference coordination information is exchanged between the first and second base station in order to reduce interference with the UE is performing uplink transmissions. Thus, both Chatterjee and Abe attempt to solve the problem associated with inference in Macro/Micro cells. The Examiner finds that one of ordinary skill in the art would have considered to stop transmission in specific UL time intervals based on the teachings set forth in Abe that it was known for specific subframes to include ‘stop subframes’ in order to prevent any transmissions from occurring in those frames and thus reduce overall interference. 
In addition, the Examiner notes that if it is considered that the system must employ both TDD (for the second base station-i.e. the Femto (or micro) base station) and FDD (for the first base station—i.e. the Macro Cell base station), the Examiner maintained that a person of ordinary skill in the art would have found it obvious to employ both methods in the same system. 
For example, Tillman, like Abe is also directed to preventing uplink and downlink transmission between two carriers (one being macro and the second being pico).  As disclosed in paragraph [0031] the disclosed scheduling coordination between the carriers prevents concurrent uplink transmission from the device 20 to the two carriers. See paragraph [0032].  As set forth in the abstract and paragraphs [0011], [0015-0016], [0029] and [0033]- [0034]), Tillman discloses that the pico (micro) cell uses a TDD scheme and the macro cell uses a FDD scheme.  See also Figures 2 and paragraphs [0036-0037].  
With this arrangement, the combination of Chatterjee, Abe and Tillman discloses a system in which the uplink for the second base station in the smaller cell is based upon TDD and the uplink for the first base station in the larger cell is based upon FDD. Thus, when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a FDD cell” since as identified by Abe and Tillman, transmission in certain subframes are stopped (i.e. prevented). As explained above with Abe and with Tillman as well, this is done in order to minimize interference between the macro and the pico cells (see paragraph [0065] of Tillman).  
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the second base station using FDD. As suggested by Chatterjee, it was already known that wireless system can include both TDD and FDD schemes and also of using different time intervals for transmission (see col. 2, lines 2-17). In addition, Abe and Tillman, like Chatterjee discloses of both micro and macro cells and minimizing interference. As set forth above Tillman discloses that it was known to operate the micro and macro cells according to two different schemes (i.e. TDD and FDD) as well as preventing simultaneous uplink transmission in those cells.  Thus, POSITA would have realized that the combination of Chatterjee, Abe and Tillman would have amounted to no more than the combination of known prior art elements (using FDD for macro cells and TDD for micro cells) to yield predictable results (when sending uplink information to a one base station and not sending using TDD/FDD to the other base station in the same subframe). 

Regarding claim 30:
A user equipment (UE) for transmitting an uplink signal, the UE comprising: 
Chatterjee is directed to a method of resource coordination and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5. 
a transceiver; and 
See col. 27, lines 12-17 which discloses the wireless device comprising a transceiver module and a processing module which is configured to generate an uplink signal and to process a downlink, signal. 
a controller coupled with the transceiver and configured to control to: identify an uplink subframe for a second base station, and transmit an uplink transmission on the uplink subframe for the second base station, 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6. 
wherein the uplink transmission is not transmitted to a first base station in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration, and 
wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe of the second base station. 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also col. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data scheduling with reduced interference using the UL-DL TDD subframe reconfiguration received from the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  See also col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
With respect to “uplink transmission is not transmitted to the first base station in a time interval” and “wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell”, the Examiner determines that Chatterjee discloses of interference coordination between the first and second eNodeB.  In this case Chatterjee explains that in TDD, downlink signals and uplink signal may be carried on a same carrier frequency where the down link signals use a different time interval from the uplink signals so the downlink signals and the uplink signals do not generate interference for each other. Similarly, in FDD, the uplink and downlink transmission can operate using different frequency carriers. See col.2, lines 2-17 and col. 5, lines 1-31. 
Thus, in this case the uplink transmission is not transmitted to a first base station in a time interval which corresponds to the second base station, since Chatterjee discloses of using different time intervals. In view of this, the uplink transmission in not transmitted to a first base station in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station.
Nonetheless, to the extent it is considered that Chatterjee does not disclose the uplink transmission is not transmitted as claimed, the Examiner notes that Abe, like Chatterjee is directed to interference coordination. In col.2, lines 47-55, Abe discloses an interference coordination method to make the base station stop data transmission in some subframes to reduce interference.  With reference to Figure 2, the macro base station MeNB and the pico base station PeNB are connected to each other via a wired X2 interface.  In col. 7, lines 49-60, Abe discloses the pico base station PeNB is notification of information (interference coordination information) including transmission stopped subframes to stop data transmission from the macro base station MeNB via the X2 interface (Fig. 3 shows that the inference coordination information indicating that the even-numbered subframes from the left are transmission stopped subframes is reported). See also claim 1 of Abe and Figures 3 and 4 and associated text which stops specific uplink subframes. 
In the system configuration of Chatterjee and as shown in Figure 1, use of both a Macro-Cell and a Femto-Cell is disclosed.  Although Chatterjee uses TDD, it is maintained that Chatterjee also discloses that for the first base station, it was known to use FDD. 
Chatterjee in view of Abe discloses the uplink transmission in not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration  and  the uplink is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station since Abe discloses of stopping transmission in specific subframes when one base station in using a specific subframe.. 
Therefore, it would have been obvious to a person of ordinary skill in the art to not transmit to a first base station in a time interval corresponding to an uplink subframe of the second base station and to not transmit to the second base station uplink transmission associated with a frequency division duplex (FDD) cell.  As explained by Chatterjee and Abe, interference coordination information is exchanged between the first and second base station in order to reduce interference with the UE is performing uplink transmissions. Thus, both Chatterjee and Abe attempt to solve the problem associated with inference in Macro/Micro cells. The Examiner finds that one of ordinary skill in the art would have considered to stop transmission in specific UL time intervals based on the teachings set forth in Abe that it was known for specific subframes to include ‘stop subframes’ in order to prevent any transmissions from occurring in those frames and thus reduce overall interference. 
In addition, the Examiner notes that if it is considered that the system must employ both TDD (for the second base station-i.e. the Femto (or micro) base station) and FDD (for the first base station—i.e. the Macro Cell base station), the Examiner maintained that a person of ordinary skill in the art would have found it obvious to employ both methods in the same system. 
For example, Tillman, like Abe is also directed to preventing uplink and downlink transmission between two carriers (one being macro and the second being pico).  As disclosed in paragraph [0031] the disclosed scheduling coordination between the carriers prevents concurrent uplink transmission from the device 20 to the two carriers. See paragraph [0032].  As set forth in the abstract and paragraphs [0011], [0015-0016], [0029] and [0033]- [0034]), Tillman discloses that the pico (micro) cell uses a TDD scheme and the macro cell uses a FDD scheme.  See also Figures 2 and paragraphs [0036-0037].  
With this arrangement, the combination of Chatterjee, Abe and Tillman discloses a system in which the uplink for the second base station in the smaller cell is based upon TDD and the uplink for the first base station in the larger cell is based upon FDD. Thus, when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a FDD cell” since as identified by Abe and Tillman, transmission in certain subframes are stopped (i.e. prevented). As explained above with Abe and with Tillman as well, this is done in order to minimize interference between the macro and the pico cells (see paragraph [0065] of Tillman).  
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the second base station using FDD. As suggested by Chatterjee, it was already known that wireless system can include both TDD and FDD schemes and also of using different time intervals for transmission (see col. 2, lines 2-17). In addition, Abe and Tillman, like Chatterjee discloses of both micro and macro cells and minimizing interference. As set forth above Tillman discloses that it was known to operate the micro and macro cells according to two different schemes (i.e. TDD and FDD) as well as preventing simultaneous uplink transmission in those cells.  Thus, POSITA would have realized that the combination of Chatterjee, Abe and Tillman would have amounted to no more than the combination of known prior art elements (using FDD for macro cells and TDD for micro cells) to yield predictable results (when sending uplink information to a one base station and not sending using TDD/FDD to the other base station in the same subframe). 

Regarding claim 31:
The UE of claim 30, wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
See col. 4, lines 22-41 which discloses the use of employing FDD techniques.  

Claims 16, 18, 19, 20, 25 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee in view of Brisebois US Patent Pub. 2010/0159936 and further in view of Abe or Tillman.
Regarding claim 16:
A method for receiving an uplink signal by a first base station, the method comprising:
Chatterjee is directed to a method of resource coordination (col. 1, lines 60-64) and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5 and col. 22, lines 4-48. 
receiving first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station; and
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating for example TDD subframe configurations.  See also claim 6. 
The Examiner notes that Chatterjee discloses of a first eNobeB and a second eNobeB which represents the different base stations that perform resource coordination. As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
transmitting, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in col. 22, lines 31-67, the first and second base station coordinate information for a mobile station located in a first converge area.  The Examiner notes that although, Chatterjee discloses the coordination of resources between the first and second base station, Chatterjee does not specifically disclose “second information” that is transmitted in response to the “first information”. Nonetheless, the Examiner notes that it would have been obvious that the teachings of the coordination of resources would cover the transmission of first and second information since the goal of resource coordination is to transmit information between the two base stations. 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station and the uplink subframe is defined based on a time division duplex (TDD) configuration.  
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also col. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received from the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  
With respect to “wherein an uplink transmission is not received in a time interval…of the second base station”, the Examiner determines that Chatterjee discloses of interference coordination between the first and second eNodeB.  In this case Chatterjee explains that in TDD, downlink signals and uplink signal may be carried on a same carrier frequency where the down link signals use a different time interval from the uplink signals so the downlink signals and the uplink signals do not generate interference for each other. Thus, in this case the uplink transmission is not transmitted to a first base station in a time interval which corresponds to the second base station, since Chatterjee discloses of using different time intervals. 
Nonetheless, to the extent it is considered that Chatterjee does not disclose the uplink transmission is not received as claimed, the Examiner notes that Abe, like Chatterjee is directed to interference coordination. In col.2, lines 47-55, Abe discloses an interference coordination method to make the base station stop data transmission in some subframes to reduce interface.  With reference to Figure 2, the macro base station MeNB and the pico bas station PeNB are connected to each other via a wired X2 interface.  In col. 7, lines49-60, Abe discloses the pico base station PeNB is notification of information (interference coordination information) including transmission stopped subframes to stop data transmission from the macro base station MeNB via the X2 interface (Fig. 3 shows that the inference coordination information indicating that the even-numbered subframes from the left are transmission stopped subframes is reported). See also claim 1 of Abe. 
Therefore, it would have been obvious to a person of ordinary skill in the art to not transmit to a first base station in a time interval corresponding to an uplink subframe of the second base station As explained by Chatterjee and Abe, interference coordination information is exchanged between the first and second base station in order to reduce interference with the UE is performing uplink transmissions. Thus, both Chatterjee and Abe attempt to solve the problem associated with inference in Macro/Micro cells. The Examiner finds that one of ordinary skill in the art would have considered to stop transmission in specific time intervals based on the teachings set forth in Abe that it was known for specific subframes to include ‘stop subframes’ in order to prevent any transmissions from occurring in those frames and thus reduce overall interference. 
In the alternative, the Examiner notes that Tillman, like Abe is also directed to preventing uplink and downlink transmission between two carriers (one being macro and the second being pico).  As disclosed in paragraph [0031] the disclosed scheduling coordination between the carriers prevents concurrent uplink transmission from the device 20 to the two carriers. See paragraph [0032].  As set forth in the abstract and paragraphs [0011], [0015-0016], [0029] and [0033]-[0034]), Tillman discloses that the using a TDD scheme.  See also Figures 2 and paragraphs [0036-0037].  
With this arrangement, the combination of Chatterjee, Abe or Tillman discloses when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a TDD cell” since as identified by Abe and Tillman, transmission in certain subframes are stopped (i.e. prevented). As explained above with Abe and with Tillman as well, this is done in order to minimize interference between the macro and the pico cells (see paragraph [0065] of Tillman).  
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the base station using TDD.  Tillman, like Chatterjee discloses of both micro and macro cells and minimizing interference. As set forth above Tillman discloses that it was known to prevent simultaneous uplink transmission in those cells.  Thus, POSITA would have realized that the combination of Chatterjee and Tillman would have amounted to no more than the combination of known prior art elements (preventing uplink transmission in TDD cells) to yield predictable results (minimizing interreference being interfering cells). 
Regarding claim 17:
The method of claim 16, wherein the uplink transmission is transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As explained above in claim 16, Chatterjee and Tillman each disclose of uplink transmission to the second base station associated with a FDD cell. See paragraphs [0015] and Figs 2 -3 of Tillman and col. 4, lines 7-41 of Chatterjee. 

Regarding claim 18:
The method of claim 16, wherein the information on the TDD configuration is configured to the UE based on a higher layer signaling.
See col. 18, lines 56-67 and col. 20, lines 4-19 which discloses using RRC (i.e. higher layer signaling). 

Regarding claim 19:
The method of claim 16, wherein the uplink transmission is not transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe for the second base station.
See also col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
As set forth above, it would have been obvious to a person of ordinary skill in the art to stop transmission to a specific base station based on the interference coordination between the first and second base station. 

Regarding claim 20:
The method of claim 16, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources to be used for the uplink transmission in the first base station using the bitmap.
Chatterjee as set forth above, does not specifically disclose of the use of bitmaps. 
Abe discloses that it was known to indicate resources to be via bitmaps. See col.6, lines 41-62.
Given, the fact that Abe a discloses the same network architecture as Chatterjee and Brisebois, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Abe, bitmap patterns can be used to indicate subframe patterns of the cells (see Fig.3). Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Chatterjee would use a bitmap since bitmaps, as explained by Abe are used to provide information regarding the subframes that are being used. 


Regarding claim 25:
A first base station for receiving an uplink signal, the first base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
Chatterjee is directed to a method of resource coordination (col. 1, lines 60-64) and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5 and col. 22, lines 4-48.  See also col. 27, lines 12-17 which discloses the wireless device comprising a transceiver module and a processing module which is configured to generate an uplink signal and to process a downlink, signal. 
receive first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station, and
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating for example TDD subframe configurations.  See also claim 6. 
The Examiner notes that Chatterjee discloses of a first eNobeB and a second eNobeB which represents the different base stations that perform resource coordination. As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
transmit, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in col. 22, lines 31-67, the first and second base station coordinate information for a mobile station located in a first converge area.  The Examiner notes that although, Chatterjee discloses the coordination of resources between the first and second base station, Chatterjee does not specifically disclose “second information” that is transmitted in response to the “first information”. Nonetheless, the Examiner notes that it would have been obvious that the teachings of the coordination of resources would cover the transmission of first and second information since the goal of resource coordination is to transmit information between the two base stations. 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received in a time interval, wherein the time interval corresponds to an uplink subframe of the second base station, and the uplink subframe is defined based on a time division duplex (TDD) configuration. 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also col. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received from the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  
With respect to “wherein an uplink transmission is not received in a time interval…of the second base station”, the Examiner determines that Chatterjee discloses of interference coordination between the first and second eNodeB.  In this case Chatterjee explains that in TDD, downlink signals and uplink signal may be carried on a same carrier frequency where the down link signals use a different time interval from the uplink signals so the downlink signals and the uplink signals do not generate interference for each other. Thus, in this case the uplink transmission is not transmitted to a first base station in a time interval which corresponds to the second base station, since Chatterjee discloses of using different time intervals. 
Nonetheless, to the extent it is considered that Chatterjee does not disclose the uplink transmission is not received as claimed, the Examiner notes that Abe, like Chatterjee is directed to interference coordination. In col.2, lines 47-55, Abe discloses an interference coordination method to make the base station stop data transmission in some subframes to reduce interface.  With reference to Figure 2, the macro base station MeNB and the pico bas station PeNB are connected to each other via a wired X2 interface.  In col. 7, lines49-60, Abe discloses the pico base station PeNB is notification of information (interference coordination information) including transmission stopped subframes to stop data transmission from the macro base station MeNB via the X2 interface (Fig. 3 shows that the inference coordination information indicating that the even-numbered subframes from the left are transmission stopped subframes is reported). See also claim 1 of Abe. 
Therefore, it would have been obvious to a person of ordinary skill in the art to not transmit to a first base station in a time interval corresponding to an uplink subframe of the second base station As explained by Chatterjee and Abe, interference coordination information is exchanged between the first and second base station in order to reduce interference with the UE is performing uplink transmissions. Thus, both Chatterjee and Abe attempt to solve the problem associated with inference in Macro/Micro cells. The Examiner finds that one of ordinary skill in the art would have considered to stop transmission in specific time intervals based on the teachings set forth in Abe that it was known for specific subframes to include ‘stop subframes’ in order to prevent any transmissions from occurring in those frames and thus reduce overall interference. 
In the alternative, the Examiner notes that Tillman, like Abe is also directed to preventing uplink and downlink transmission between two carriers (one being macro and the second being pico).  As disclosed in paragraph [0031] the disclosed scheduling coordination between the carriers prevents concurrent uplink transmission from the device 20 to the two carriers. See paragraph [0032].  As set forth in the abstract and paragraphs [0011], [0015-0016], [0029] and [0033]-[0034]), Tillman discloses that the using a TDD scheme.  See also Figures 2 and paragraphs [0036-0037].  
With this arrangement, the combination of Chatterjee, Abe or Tillman discloses when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a TDD cell” since as identified by Abe and Tillman, transmission in certain subframes are stopped (i.e. prevented). As explained above with Abe and with Tillman as well, this is done in order to minimize interference between the macro and the pico cells (see paragraph [0065] of Tillman).  
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the base station using TDD.  Tillman, like Chatterjee discloses of both micro and macro cells and minimizing interference. As set forth above Tillman discloses that it was known to prevent simultaneous uplink transmission in those cells.  Thus, POSITA would have realized that the combination of Chatterjee and Tillman would have amounted to no more than the combination of known prior art elements (preventing uplink transmission in TDD cells) to yield predictable results (minimizing interreference being interfering cells). 

Regarding claim 26:
The first base station of claim 25, wherein the uplink transmission is transmitted, from the UE to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As explained above in claim 16, Chatterjee, Abe and Tillman each disclose of uplink transmission to the second base station associated with a FDD cell. See paragraphs [0015] and Figs 2 -3 of Tillman and col. 4, lines 7-41 of Chatterjee. 

Regarding claim 27:
The first base station of claim 25, wherein the information on the TDD confirmation is configured to the UE based on a higher layer signaling.  
See col. 18, lines 56-67 and col. 20, lines 4-19 which discloses using RRC (i.e. higher layer signaling). 

Regarding claim 28:
The first base station of claim 25, wherein the uplink transmission is not transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe for the second base station. 
See also col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
As set forth above, it would have been obvious to a person of ordinary skill in the art to stop transmission to a specific base station based on the interference coordination between the first and second base station. 

Regarding claim 29:
The first base station of claim 25, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources intended to be used for the uplink transmission in the first base station using the bitmap.
Chatterjee as set forth above, does not specifically disclose of the use of bitmaps. 
Abe discloses that it was known to indicate resources to be via bitmaps. See col.6, lines 41-62.
Given, the fact that Abe a discloses the same network architecture as Chatterjee and Brisebois, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Abe, bitmap patterns can be used to indicate subframe patterns of the cells (see Fig.3). Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Chatterjee would use a bitmap since bitmaps, as explained by Abe are used to provide information regarding the subframes that are being used. 

Allowable Subject Matter
Claims 1-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992